t c memo united_states tax_court candace elaine petitioner v commissioner of internal revenue respondent docket no filed date candace elaine pro_se willis b douglass and mindy s meigs for respondent memorandum findings_of_fact and opinion ashford judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure for the taxable_year the issues for decision are 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure whether petitioner is liable for the additional tax imposed by sec_72 on early distributions from a qualified_retirement_plan and whether petitioner is liable for the accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california at the time the petition was filed with the court in date petitioner was laid off from her job of years as a call center manager with a mutual_fund company at that time and during the year in issue petitioner was a single mother raising two daughters on her own without support from anyone else on account of the then economic downturn petitioner was unable to find another job and she remained unemployed until approximately consequently in order to provide for her own subsistence and that of her daughters petitioner made a series of withdrawals from her individual_retirement_account ira which was administered by capital bank trust co capital bank during petitioner received four distributions totaling dollar_figure from that account as of the close of that year petitioner was under 59½ years of age for each distribution capital bank issued petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc according to respondent’s wage and income transcript for petitioner’ sec_2011 taxable_year each form 1099-r reflected that the entire distribution was taxable and that the distribution was an early distribution with no known exception each form 1099-r also reflected federal_income_tax withheld petitioner prepared and filed timely her form_1040 u s individual_income_tax_return for return on the return petitioner reported taxable ira_distributions of dollar_figure interest of dollar_figure including dollar_figure of tax-exempt_interest a net business loss from a sole_proprietorship of dollar_figure and 2the forms 1099-r that were included with petitioner’ sec_2011 return as a stipulated exhibit do not reflect this one of these forms reflects the distribution code of ie a normal distribution while the other three forms reflect the distribution code of an early distribution exception applies there is no explanation for this inconsistency in the record the inconsistency however is much ado about nothing and does not alter the outcome of this case because as discussed in the text petitioner has the burden of proving that respondent’s determination that the sec_72 additional tax applies to the capital bank distributions is incorrect 3the distributions petitioner received from capital bank were in the following amounts dollar_figure dollar_figure dollar_figure and dollar_figure the forms 1099-r reflected federal_income_tax withheld of dollar_figure dollar_figure dollar_figure and dollar_figure respectively from these distributions for a total amount withheld of dollar_figure 4the additional reported amount of dollar_figure reflects a distribution of death_benefits petitioner received during from northern trust co which is not subject_to the sec_72 additional tax accordingly this distribution is not at issue unemployment_compensation of dollar_figure after itemized_deductions totaling dollar_figure and exemptions totaling dollar_figure for herself and her daughters petitioner reported taxable_income of dollar_figure and total_tax of dollar_figure petitioner did not report any amount for the additional tax on early distributions from iras pursuant to sec_72 nor did she attach form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts to the return finally petitioner reported federal_income_tax withheld of dollar_figure and claimed an overpayment of dollar_figure which was refunded to her in date on date respondent’s automated underreporter aur function sent petitioner a notice cp2000 proposing changes to the return on the basis that certain income and payment information reported by third parties to respondent differed from the amounts shown on the return the discrepancy was attributable to petitioner’s not reporting any amount for the additional tax on iras under sec_72 as a result respondent proposed that she owed an additional dollar_figure in income_tax plus statutory interest and that she should be liable for a substantial_understatement_of_income_tax_penalty of dollar_figure in response petitioner sent respondent a letter dated date explaining that because her 5this amount reflects the federal_income_tax of dollar_figure withheld from the capital bank distributions as well as the federal_income_tax of dollar_figure withheld from the northern trust co distribution ira was her only means of income to pay bills and support herself and her daughters she understood that the distributions from her ira would fall under the ‘exception’ rules sic due to her financial hardship she also contended that she took the federal and state penalties required and the amounts were indicated on her tax_return as income therefore disqualifying her from other_benefits that she normally would have been allowed in later correspondence she sent to respondent in petitioner continued to plead financial hardship on date respondent mailed petitioner a notice_of_deficiency determining that the sec_72 additional tax was applicable to the entire amount of the distributions from her ira and that she was liable for the substantial_understatement_of_income_tax_penalty under sec_6662 and b petitioner timely petitioned this court disputing those determinations contending that she believed the amounts withheld from her ira_distributions included a f ederal and a state penalty and asking that she not be held liable for the tax and the penalty on the ground that during she was experiencing financial hardship opinion i additional tax under sec_72 in general the determinations of the commissioner in a notice_of_deficiency are presumed correct and except for the burden of production in any court_proceeding with respect to a taxpayer’s liability for any penalty addition_to_tax or additional_amount see sec_7491 the taxpayer bears the burden of proving that the commissioner’s determinations are erroneous see rule a 290_us_111 this burden of production remains on the taxpayer even with respect to the additional tax under sec_72 because the sec_72 additional tax is a tax and not a penalty addition_to_tax or additional_amount within the meaning of sec_7491 see 144_tc_140 citing ross v commissioner tcmemo_1995_599 tax ct memo lexi sec_597 at sec_72 imposes an additional tax on early distributions from a qualified_retirement_plan as defined in sec_4974 see sec_72 the additional tax however does not apply to certain enumerated distributions 6petitioner also does not contend that the burden_of_proof should shift to respondent under sec_7491 nor has she established that the requirements for shifting the burden_of_proof have been met accordingly the burden_of_proof with respect to the sec_72 additional tax remains on petitioner see sec_72 relevant exceptions include distributions from an individual_retirement_plan to an unemployed individual for health insurance premiums and distributions from an individual_retirement_plan to an individual for certain qualified_higher_education_expenses sec_72 and e the parties do not dispute that petitioner received distributions totaling dollar_figure in from her ira which is a qualified_retirement_plan under sec_4974 petitioner testified that the distributions were essentially her only means of income to pay bills and to support herself and her daughters upon the court’s questioning at trial as to what specific types of expenses she paid using any of the distributed moneys petitioner indicated that she did use a portion of the distributions to pay monthly medical insurance premiums and her student_loan indebtedness however her testimony in this regard was general and she was unable to produce any documentation substantiating her testimony it is evident that petitioner made withdrawals from her ira because of financial hardship but as we have held on numerous other occasions there is no exception under sec_72 for financial hardship see eg 111_tc_250 citing duffy v commissioner tcmemo_1996_556 and pulliam v commissioner t c memo milner v commissioner tcmemo_2004_111 gallagher v commissioner tcmemo_2001_34 robertson v commissioner tcmemo_2000_100 aff’d 15_fedappx_467 9th cir while we acknowledge and are sympathetic to petitioner’s financial straits we have no authority to disregard the express and unambiguous wording of the statute see pulliam v commissioner slip op pincite citing 736_f2d_1168 7th cir aff’g 80_tc_783 on the record before us we find that none of the enumerated statutory exceptions applies to petitioner and thus the distributions from petitioner’s ira in are subject_to the sec_72 additional tax we also reject as without merit petitioner’s apparent contention as manifested from certain evidence--two date letters she sent to respondent and two notices she received from respondent--that we should conclude there is no deficiency in this case because internal_revenue_manual irm pt date prohibits repetitive examinations of the same issue the evidence shows that respondent’s aur function sent petitioner a notice cp2000 dated date informing her of a proposed income_tax increase including interest and penalties for the taxable_year on account of the same sec_72 issue implicated here this evidence also shows that respondent’s aur function sent petitioner a notice cp2005 dated date informing her that the inquiry for the taxable_year was closed without change the irm provision upon which petitioner relies sets forth certain actions to be taken by an examining agent including ultimately determining whether to close the examination for the current taxable_year where the taxpayer in response to the agent’s initial contact with the taxpayer informs the agent that an examination of the same issue or issues in either of the two preceding_taxable_years resulted in no change or a small tax change petitioner’s contention is without merit for several reasons first it has long been settled that there is no statutory or regulatory prohibition against auditing a taxpayer’s returns for two consecutive years or against issuing a notice_of_deficiency for two consecutive years as taxes are computed on an annual basis with each year being the origin of a new liability and a separate cause of action see 333_us_591 second as we have previously held the provision in the irm on repetitive examinations or any irm provision for that matter is discretionary rather than mandatory creating no legally enforceable rights for taxpayers see eg greene v commissioner tcmemo_1992_202 tax ct memo lexis tucker v commissioner tcmemo_1983_210 tax ct memo lexis chapman v commissioner tcmemo_1982_68 tax ct memo lexi sec_675 see also 947_f2d_983 n d c cir citing 864_f2d_1191 5th cir aff’g tcmemo_1989_ third there is no evidence in the record to indicate in any event that petitioner responded to an initial contact letter from respondent regarding her taxable_year by requesting that respondent close the case on the ground that respondent had closed the case without change in other words there is no evidence that petitioner raised the repetitive examinations issue before respondent issued the notice_of_deficiency for indeed the record suggests that petitioner did not raise the repetitive examinations issue until date after she filed her tax_court petition and approximately two months before trial thus there was no applicable procedure for respondent to follow we sustain respondent’s determination to impose the sec_72 additional tax on the total amount of the distributions from petitioner’s ira in ii accuracy-related_penalty under sec_6662 we now address whether petitioner is liable under sec_6662 and b for an accuracy-related_penalty on an underpayment due to a substantial_understatement_of_income_tax sec_6662 imposes a accuracy-related_penalty based on any portion of an underpayment_of_tax required to be shown on a return if as provided by sec_6662 the underpayment is attributable to among other things any substantial_understatement_of_income_tax the term substantial_understatement means an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production regarding a taxpayer’s liability for the accuracy-related_penalty and thus is required to come forward with sufficient evidence indicating that imposition of the penalty is appropriate see sec_7491 116_tc_438 once the commissioner meets his burden of production the taxpayer bears the burden of proving through persuasive evidence that the commissioner’s penalty determination is incorrect see rule a 290_us_111 higbee v commissioner t c pincite respondent has discharged his burden of production by providing sufficient evidence showing that petitioner’s understatement of income_tax for exceeds the greater of of the tax that was required to be shown on the return or dollar_figure application of the accuracy-related_penalty may be avoided with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion sec_6664 higbee v commissioner t c pincite the determination of whether the taxpayer had reasonable_cause and acted in good_faith depends upon the pertinent facts and circumstances of a particular case sec_1_6664-4 income_tax regs we consider among other factors the experience education and sophistication of the taxpayer however the principal consideration is the extent of the taxpayer’s efforts to assess the proper tax_liability id see also higbee v commissioner t c pincite taking into consideration the taxpayer’s experience education and sophistication an honest misunderstanding of fact or law may indicate reasonable_cause and good_faith higbee v commissioner t c pincite citing remy v commissioner t c memo the many sec_72 cases just some of which have been cited supra pp strongly indicate a common misunderstanding among taxpayers that financial hardship is an exception to the sec_72 additional tax bolstered by the fact that for whatever reason respondent closed her case without change petitioner proceeded under that misunderstanding not only with respect to but apparently with respect to as well on the basis of the record before us we find that petitioner had reasonable_cause and acted in good_faith consequently petitioner is not liable for the substantial_understatement_of_income_tax_penalty under sec_6662 and b we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioner as to the accuracy-related_penalty under sec_6662
